Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Application filed on 8/28/2020.  Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted for Fig. 5 of the current Specification. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 10-12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 11-12 and 16 of copending Application No. 17/005685 (US 20220067168 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a code error detection interest to detect if code is in compliance with rules.
Please see comparison of both applications in the rejection format:

Referring to claims 1 and 10, ‘168 discloses a method, comprising: 
processing, by a processor, computer readable rule code in a user interface field and simultaneously viewable by way of a user interface including the user interface field, to generate one or more guidelines, the one or more guidelines (claims 1 and 11 of ‘168 discloses processing, by a processor, computer readable code input into a user interface field and simultaneously viewable by way of a user interface including the user interface field, to determine whether the computer readable code is in compliance with one or more guidelines, the one or more guidelines) comprising: 
at least one rule; and one or more of: 
a hint to correct computer readable application code based on a determination that the computer readable application code is non-compliant with the at least one rule; one or more compliance levels based on at least one of a degree of non-compliance with the at least one rule or an amount of risk associated with the determination that the computer readable application code is non-compliant with the at least one rule; a category of the at least one rule; a remediation to correct the computer readable application code based on the determination that the computer readable application code is non-compliant with the at least one rule; or a message indicative of a training sequence associated with the at least one rule; (claims 1 and 11 of ‘168 discloses at least one rule; and one or more of: a hint to correct the computer readable code based on a determination that the computer readable code is non-compliant with the at least one rule; one or more compliance levels based on at least one of a degree of non-compliance with the at least one rule or an amount of risk associated with the determination that the computer readable code is non-compliant with the at least one rule; a category of the at least one rule; a remediation to correct the computer readable code based on the determination that the computer readable code is non-compliant with the at least one rule; or a message indicative of a training sequence associated with the at least one rule; causing the at least one of the hint, the one or more compliance levels, the remediation or the message to be displayed by way of the user interface based on a determination that the computer readable code is non-compliant with the at least one rule)
processing the computer readable application code to determine whether the computer readable application code is in compliance with the one or more guidelines; (claims 1 and 11 of ‘168 discloses to determine whether the computer readable code is in compliance with one or more guidelines) and 
causing the at least one of the hint, the one or more compliance levels, the remediation or the message to be displayed based on a determination that the computer readable application code is non-compliant with the at least one rule.  (claims 1 and 11 of ‘168 discloses causing the at least one of the hint, the one or more compliance levels, the remediation or the message to be displayed by way of the user interface based on a determination that the computer readable code is non-compliant with the at least one rule)

Referring to claims 2 and 11, ‘168 discloses the method of claim 1, further comprising: 
processing one or more changes made to the computer readable rule code in the user interface field in response to the displaying of the least one of the hint, the one or more compliance levels, the remediation or the message; (claims 1 and 11 of ‘168 discloses processing one or more changes made to the computer readable code input into the user interface field in response to the displaying of the least one of the hint, the one or more compliance levels, the remediation or the message) and 45Attorney Docket No. 6273-003 
causing the at least one of the hint, the one or more compliance levels, the remediation or the message displayed to be updated based on the one or more changes made to the computer readable rule code.   (claims 2 and 12 of ‘168 discloses wherein the compliance status is displayed based on the one or more changes made to the computer readable code such that the compliance status is simultaneously viewable with the computer readable code as the one or more changes are being made)


Referring to claims 3 and 12, ‘168 discloses the method of claim 2, wherein the at least one of the hint, the one or more compliance levels, the remediation or the message displayed is updated simultaneously with the changes made to the computer readable rule code.  (claims 2 and 12 of ‘168 discloses wherein the compliance status is displayed based on the one or more changes made to the computer readable code such that the compliance status is simultaneously viewable with the computer readable code as the one or more changes are being made)


Referring to claims 6 and 15, ‘168 discloses the method of claim 1, further comprising: causing the non-compliant computer readable application code to be displayed differently compared to a portion of the computer readable application code that is compliant with the at least one rule.  (claims 8 and 16 of ‘168 discloses causing the non-compliant computer readable code to be displayed differently compared to a portion of the computer readable code that is compliant with the at least one rule)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenkiel et al (US 20150339104 A1).
 	Referring to claims 1 and 10, Frenkiel discloses a method, comprising: 
processing, by a processor, ([0009] of Frenkiel, processor) computer readable rule code in a user interface field and simultaneously viewable by way of a user interface including the user interface field, to generate one or more guidelines, ([0022] of Frenkiel, integrated development environment (IDE) including an editor for editing documents such as source code files stored in source code repository; IDE invokes and inter-operates with source code analyzer; [0021] of Frenkiel, source code analyzer analyzes source code modules stored in source code repository and communicates information with user via user interface) the one or more guidelines comprising: 
at least one rule; ([0023]-[0024] of Frenkiel, rules and related programming design objectives stored in source code configuration rules repository) and one or more of: 
a hint to correct computer readable application code based on a determination that the computer readable application code is non-compliant with the at least one rule; ([0027] of Frenkiel, source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; the source code analyzer based on the source code configuration rule (programming design objective) for parallelizing the source code architecture, provides several proposals, such as via a pop-up dialog box on the display (user output interface), for the user to consider in creating the remainder of the graph clause; these proposals can comprise hints and quick fix proposals for fixing the selected at least a portion of the source code at the graph clause)
one or more compliance levels based on at least one of a degree of non-compliance with the at least one rule or an amount of risk associated with the determination that the computer readable application code is non-compliant with the at least one rule; ([0032] of Frenkiel, pop-up dialog box appears that describes in more detail the warning e.g., provides hints and/or quick fix proposals); in this case, the FileSource operator cannot be auto-parallelized as shown; the source code analyzer outputs one or more messages, such as examples shown in FIGS. 7 and 8, in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and  related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; pop-up dialog box therefore indicates one or more compliance levels, i.e. “compliant” vs. “non-compliant”, based on degree of non- compliance, e.g. “non-compliant”)
a category of the at least one rule; 
a remediation to correct the computer readable application code based on the determination that the computer readable application code is non-compliant with the at least one rule; ([0032] and as shown in FIG. 7 of Frenkiel, when the user moves the cursor to fly (hover) over the warning marker and quick fix icon, a pop-up dialog box appears that describes in more detail the warning (e.g., provides hints and/or quick fix proposals)) or 
a message indicative of a training sequence associated with the at least one rule; 
processing the computer readable application code to determine whether the computer readable application code is in compliance with the one or more guidelines; ([0023] of Frenkiel, source code configuration rules repository comprising one or more rules and related programming design objectives; [0026]-[0027] of Frenkiel, user inter-operates with IDE via user interface; as user continues to use source code editor to create source code, source code analyzer analyzes portion of source code created by user; source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code) and 
causing the at least one of the hint, the one or more compliance levels, the remediation or the message to be displayed based on a determination that the computer readable application code is non-compliant with the at least one rule.  ([0027] and [0032] of Frenkiel, hint/quick fix proposal displayed in pop-up dialog box in source code editor in color based on compliance level; pop-up dialog box details warning regarding non-compliance)

 	Referring to claims 2 and 11, Frenkiel discloses the method of claim 1, further comprising: 
processing one or more changes made to the computer readable rule code in the user interface field in response to the displaying of the least one of the hint, the one or more compliance levels, the remediation or the message; ([0032]-[0034] of Frenkiel, while hovering cursor over warning marker, user selects hint and quick fix pop-up menu to select quick fix; quick fix is applied (e.g. tag inserted by source code annotator at selected location in the source code) and 45Attorney Docket No. 6273-003 
causing the at least one of the hint, the one or more compliance levels, the remediation or the message displayed to be updated based on the one or more changes made to the computer readable rule code.  ([0032]-[0034] of Frenkiel, while hovering cursor over warning marker, user selects hint and quick fix pop-up menu to select quick fix; quick fix is applied (e.g. tag inserted by source code annotator at selected location in the source code)

 	Referring to claim 3, Frenkiel discloses the method of claim 2, wherein the at least one of the hint, the one or more compliance levels, the remediation or the message displayed is updated simultaneously with the changes made to the computer readable rule code.  ([0032]-[0034] of Frenkiel, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code)

 	Referring to claims 4 and 13, Frenkiel discloses the method of claim 3, wherein the computer readable application code ([0009] of Frenkiel, source code configuration rules repository for storing source code configuration rules) is displayed by way of the user interface simultaneously with the computer readable rule code, and the at least one of the hint, the one or more compliance levels, the remediation or the message is displayed by way of the user interface.   ([0032]-[0034] of Frenkiel, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code)

 	Referring to claims 5 and 14, Frenkiel discloses the method of claim 3, wherein the user interface is a first user interface, the computer readable application code is displayed by way of a second user interface different from the first user interface, and the at least one of the hint, the one or more compliance levels, the remediation or the message is displayed by way of the second user interface.  (as shown in FIGs. 7-8 and [0032]-[0034] of Frenkiel, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code, where the code is displayed in one interface and the message/hint is displayed in another interface in a pop-up format)

Referring to claims 6 and 15, Frenkiel discloses the method of claim 1, further comprising: causing the non-compliant computer readable application code to be displayed differently compared to a portion of the computer readable application code that is compliant with the at least one rule.  ([0032] of Frenkiel, pop-up dialog box appears that describes in more detail the warning e.g., provides hints and/or quick fix proposals); in this case, the FileSource operator cannot be auto-parallelized as shown; the source code analyzer outputs one or more messages, such as examples shown in FIGS. 7 and 8, in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and  related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; pop-up dialog box therefore indicates one or more compliance levels, i.e. “compliant” vs. “non-compliant”, based on degree of non- compliance, e.g. “non-compliant”)
Referring to claims 7 and 16, Frenkiel discloses the method of claim 1, further comprising: processing one or more changes made to the computer readable application code in response to the displaying of the least one of the hint, the one or more compliance levels, the remediation or the message to determine whether the one or more changes cause the computer readable code to be in compliance with the at least one rule; ([0023] of Frenkiel, source code configuration rules repository comprising one or more rules and related programming design objectives; [0026]-[0027] of Frenkiel, user inter-operates with IDE via user interface; as user continues to use source code editor to create source code, source code analyzer analyzes portion of source code created by user; source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code) and modifying the one or more guidelines based on the changes made to the computer readable application code.  ([0032]-[0034] of Frenkiel, while hovering cursor over warning marker, user selects hint and quick fix pop-up menu to select quick fix; quick fix is applied (e.g. tag inserted by source code annotator at selected location in the source code) to disable auto-parallelization for the operator; [0049]-[0051] and Fig. 25 of Frenkiel, source code update is iterative process; developer edits source code, analyzer parses source file to extract objectives and enable rules, the IDE invokes compiler, and the analyzer parses the compiler messages to display quick-fix proposals for problems related to violations of constraints or objectives, which loops back to the developer editing the source code if further updates are required; and iterative process of updating code, analyzing the code for problems related to violations of constraints or objectives, displaying warnings and quick-fix proposals for the problems, causing developer to further update the code, etc.; therefore, if the analyzer displays warnings and hints, and the developer updates the code, the compliance status will be displayed on subsequently being processed by source code analyzer; if the changes/updates fail to bring the code into compliance, the warnings/ quick-fix proposals will be displayed again)
 	Referring to claims 8 and 17, Frenkiel discloses the method of claim 1, further comprising: detecting a cursor position in the computer readable application code; and modifying the one or more guidelines based on the cursor position in the computer readable application code.  ([0032]-[0034] of Frenkiel, while hovering cursor over warning marker, user selects hint and quick fix pop-up menu to select quick fix; quick fix is applied (e.g. tag inserted by source code annotator at selected location in the source code) to disable auto-parallelization for the operator)

Referring to claims 9 and 18, Frenkiel discloses the method of claim 1, further comprising: detecting one or more files open at a time the computer readable application code is processed; ([0022] of Frenkiel, integrated development environment (IDE) including an editor for editing documents such as source code files stored in source code repository; IDE invokes and inter-operates with source code analyzer; [0021] of Frenkiel, source code analyzer analyzes source code modules stored in source code repository and communicates information with user via user interface) and modifying the one or more guidelines based on the one or more files.  ([0032]-[0034] of Frenkiel, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code)

Referring to claim 12, Frenkiel discloses the apparatus of claim 11, wherein the at least one of the hint, the one or more compliance levels, the remediation or the message displayed is updated simultaneously with the changes made to the computer readable rule code.  ([0032]-[0034] of Frenkiel, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code)

Referring to claim 19, Frenkiel discloses a method, comprising: 
causing a first user interface to be displayed, the first user interface including a first user interface field, the first user interface having computer readable application code in the first user interface field; ([0022] of Frenkiel, integrated development environment (IDE) including an editor for editing documents such as source code files stored in source code repository; IDE invokes and inter-operates with source code analyzer; [0021] of Frenkiel, source code analyzer analyzes source code modules stored in source code repository and communicates information with user via user interface) 
causing a second user interface to be displayed, the second user interface comprising one or more second user interface fields configured to receive computer readable rule code describing at least a portion of one or more guidelines, (as shown in FIGs. 7-8 and [0032]-[0034] of Frenkiel, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code, where the code is displayed in one interface and the message/hint is displayed in another interface in a pop-up format) the one or more guidelines comprising: 
at least one rule; ([0023]-[0024] of Frenkiel, rules and related programming design objectives stored in source code configuration rules repository) and one or more of: 49Attorney Docket No. 6273-003 a hint to correct computer readable application code based on a determination that the computer readable application code is non- compliant with the at least one rule; ([0027] of Frenkiel, source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; the source code analyzer based on the source code configuration rule (programming design objective) for parallelizing the source code architecture, provides several proposals, such as via a pop-up dialog box on the display (user output interface), for the user to consider in creating the remainder of the graph clause; these proposals can comprise hints and quick fix proposals for fixing the selected at least a portion of the source code at the graph clause)
one or more compliance levels based on a degree of non- compliance with the at least one rule or an amount of risk associated with the determination that the computer readable application code is non-compliant with the at least one rule; ([0032] of Frenkiel, pop-up dialog box appears that describes in more detail the warning e.g., provides hints and/or quick fix proposals); in this case, the FileSource operator cannot be auto-parallelized as shown; the source code analyzer outputs one or more messages, such as examples shown in FIGS. 7 and 8, in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and  related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; pop-up dialog box therefore indicates one or more compliance levels, i.e. “compliant” vs. “non-compliant”, based on degree of non- compliance, e.g. “non-compliant”)
 a category of the at least one rule; a remediation to correct the computer readable application code based on the determination that the computer readable application code is non-compliant with the at least one rule; ([0032] and as shown in FIG. 7 of Frenkiel, when the user moves the cursor to fly (hover) over the warning marker and quick fix icon, a pop-up dialog box appears that describes in more detail the warning (e.g., provides hints and/or quick fix proposals)) or a message indicative of a training sequence associated with the at least one rule; 
detecting a context associated with the computer readable application code at a time the second user interface is caused to be displayed; (as shown in Fig. 8 and [0033] of Frenkiel, where a drop down selection is context to select/detect)
causing, by a processor, at least one of: 
at least one of the one or more second user interface fields to be populated with the computer readable rule code based on the context; (as shown in Fig. 8 and [0033] of Frenkiel, where a drop down selection is context to select/detect)and 
generating at least one of the one or more guidelines based, at least in part, on the computer readable rule code populated into the at least one of the one or more second user interface fields.  ([0023] of Frenkiel, source code configuration rules repository comprising one or more rules and related programming design objectives; [0026]-[0027] of Frenkiel, user inter-operates with IDE via user interface; as user continues to use source code editor to create source code, source code analyzer analyzes portion of source code created by user; source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code.  [0027] and [0032] of Frenkiel, hint/quick fix proposal displayed in pop-up dialog box in source code editor in color based on compliance level; pop-up dialog box details warning regarding non-compliance)

 	Referring to claim 20, Frenkiel discloses the method of claim 19, wherein the context comprises one or more of a cursor position in the computer readable application code at the time the second user interface is displayed, or one or more files open at the time the second user interface is displayed.  ([0032]-[0034] of Frenkiel, while hovering cursor over warning marker, user selects hint and quick fix pop-up menu to select quick fix; quick fix is applied (e.g. tag inserted by source code annotator at selected location in the source code) to disable auto-parallelization for the operator)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pragya (US 20210182083 A1): An integrated code inspection framework using check variants is provided herein. Integrated code inspection can include associating a check variant with a development object in a development project. Additionally, a check variant can be associated with a development project. 

Li et al (US 20170331850 A1):  Systems and methods for software verification. In some embodiments, a first statement is identified, from a discovery query written in a query language, the first statement comprising a side-effect construct with at least a first parameter and a second parameter, wherein: the first parameter of the side-effect construct comprises at least one second statement specifying one or more actions to be performed; and the second parameter of the side-effect construct comprises at least one condition specified based on a syntactic pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145